                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

KIRK DONOVAN RAMEY,                           )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )        Case No. 6:19-cv-00003
                                              )
DEPUTY RYAN J. HARTMAN,                       )
                                              )
                Defendant.                    )

                    BRIEF IN SUPPORT OF MOTION FOR MORE DEFINITE STATEMENT

     The defendant, Ryan J. Hartman (“Defendant”), by counsel, requests that this Court order the

Plaintiff to file a Complaint that complies with the Rules of Federal Civil Procedure by providing

a short and succinct statement of factual allegations against the Defendant and clearly informing

the Defendant of the true nature of the Plaintiffs’ claim(s) against him.

                                          INTRODUCTION

        On December 27, 2018, the Plaintiff filed a warrant in debt against the Defendant in

Bedford County General District Court. (Warrant in Debt, ECF No. 1-1.) The Plaintiff’s

warrant in debt simply alleges a “violation of Plaintiff’s constitutional rights under the Fourth

and Fourteenth Amendments to the United States Constitution pursuant to 42 U.S.C. § 1983.”

(Id.) On January 18, 2019, the Defendant timely removed the case to the U.S. District Court for

the Western District of Virginia, Lynchburg division. (Notice of Removal, ECF No. 1.)

                                            ARGUMENT

        Rule 12(e) of the Federal Rules of Civil Procedure requires that any “party may move for

a more definite statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” The Warrant in Debt




     Case 6:19-cv-00003-NKM Document 4 Filed 01/24/19 Page 1 of 3 Pageid#: 8
does not provide any factual allegations which would allow the Defendant to reasonably prepare

a response. The Warrant in Debt fails to contain “a short and plain statement of the claim showing

that the pleader is entitled to relief” as required by Rule 8(a)(2). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted).

Finally, Rule 10(b) of the Federal Rules of Civil Procedure provides in pertinent part that “[a] party

must state its claims or defense in numbered paragraphs, each limited as far as practicable to a

single set of circumstances.”

                                            CONCLUSION

               For the foregoing reasons, the Defendant respectfully request that this Court grant

his motion for a more definite statement and order the Plaintiff to file a complaint that complies

with the Federal Rules of Civil Procedure.

                                               Respectfully submitted,

                                               DEPUTY RYAN J. HARTMAN

                                               By: /s/ Christopher S. Dadak
                                               Christopher S. Dadak (VSB #83789)
                                               GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
                                               415 S. College Avenue
                                               Salem, Virginia 24153
                                               Phone: 540-387-2320
                                               Fax: 540-389-2350
                                               ChristopherD@guynnwaddell.com
                                               Counsel for Defendant




   Case 6:19-cv-00003-NKM Document 4 Filed 01/24/19 Page 2 of 3 Pageid#: 9
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of January, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send an electronic notice to the
following:

       M. Paul Valois, Esq.
       JAMES RIVER LEGAL ASSOCIATES
       7601 Timberlake Road
       Lynchburg, VA 24502
       Phone: 434-845-4529
       Fax: 434-845-8536
       mvalois@vbclegal.com
       Counsel for Plaintiff

                                              By: /s/ Christopher S. Dadak
                                              Christopher S. Dadak (VSB #83789)
                                              GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
                                              415 S. College Avenue
                                              Salem, Virginia 24153
                                              Phone: 540-387-2320
                                              Fax: 540-389-2350
                                              ChristopherD@guynnwaddell.com
                                              Counsel for Defendant




  Case 6:19-cv-00003-NKM Document 4 Filed 01/24/19 Page 3 of 3 Pageid#: 10
